 

 

 

 

United States Courts

Uy. Ad States: Rstinet Cok _ Southern n District ot oF Texas _

 

3 a Southesys Biebict af Tas. e APR 192021 |
. ep Oi inser Nathan Ochsner-Cletk-otGout——

 

 

Bobha, a, flask |
‘ _ Paw Ce

 

joe “fo all Acheo
- op t7-AvU-/2
Maaco h Renn eta! _
DeGnden ts Motion bes Restretinuws |

 

 

 

 

tr, Gtichnews of Quo, | Derk oud

 

Q@ Dismissal of MO. haawete Lustcane

 

 

ee boat tte me te ‘ : - he, - weet Te ee

Ye +... eneralle Sodg oe x Sed Coury,
| AJowd Coren), Ws Bobhre
AA He Pawt he wn der tHe. Aietate_ ot Boe et
Extn AST {A371 te cemduct discover; ys -le the
decttes Awd eben of ble deslencdents un)
Defendants ae

 

 
 

Samased Loom +9 Caa2.,”
“ plees _
tHe. Reetrutris om ok ho Cues L. Beacon

ote,

bp 1B
 

 

dl a “ : a Dace, Adel Asthenty .

. NS)

 

 

dh round Henze), Ate. “Gecaed ra He Cture.
td uate. lob Back ate LHe tory sto | berttee sondenthncd
“tle presont od? ue step Crward,

 

 

: a ol —— Canin fine? 2d wmanknod :

| hustovy , He | won burn, Treble Gro CQrewreo) as
Ineerndenr. ty, “rhe. oer wend thewe_ ot tte Mie ‘s _
dele” LP “We Ure Ne jet [low wo, an AWE.
Ave. Avot resaensible v. :

 

3) i" S. Avy dhanaed He, Cpa ctiaties.
+. i He! OCtke Conctirn od ta) b> ped uted
_ the Nens- Cyr mis: ~ OCCcard tellers eerrmacd) aod |
LL the dos ave co. psd out Hews tthe highow¥

ran £129, | pete opada privuche 2? ak cusyrrin wwe Awd

res perk. bbe “Cs ent) Crema) Agamst hua. >
J 4 Co

 

 

 

~ 4) We smud- He syslem. worl’ ot the May-Lio

WO KSES CN eo tN. etna seo ch He. Cet UW efron o/
ths. Aran y Lt. Cally. We. Lt was held , paspert sc L(s_
Gp tre “Kellse20, Y Wrocan th eremesd aud ch dduger
wrth ol, aga gyfedad pone ts

D Ae we ayunene He Cocgp 2 warld He mad ot
— Diteks® are gaomsible & +Herz2_ preceet Causes

feces de Adee gentiek peblc..

 

 

 

2D oft@

 
 

 

Go 4 cena. ot Ts = Hie | phe daad
ot Hoe’ thn. led Stestes Const. Hes,

 

AL ee

a Tos “Hoka, is. Lohadded ak Ours society
hénea_ ‘Cre | [Rebel w L7- cue Meares Din Lnarbhiceren
~ eciea 0 Wealth Dieter of TOT vawd De Pee
Mess tz Healt Qi easier. 26 TMB,

 

 

 

| >) ay Tot 109Q aL roe all lero 22 ert + whan.
AAD) ew Deevae_ ad Ot oO Gere erated et) :
He Téxews PMecon Sysvond, =

 

 

 

 

 

 

=n De Pew WIAD <uecd sole. ly Laced ot a slartone tH
he anade_ Hyt conrad _ Lia powteh as ragga. d229
woud sta) pCa dus 2 hlens: ee A trewKmnen te

2) Sex VO Si SWAG Je” -
| Vou Neoware , lets a Wu Pee 2d |

old he ‘sory Qual is woot Esa5 Aleea) desis.

 

[—
|

| 10) De Lot hicun LAS such lydeceed 2 ale wd S-
Aa Chins 2 ot Lecanto lo Phan wemesy = the etre
Priso- sycder, tle Pl riCOk Heo Lia & slo sued |

He tame penser, 5S Sines. aout) coment hoes,

at) . =o Pha roth-CC$ Oe ret— hunehk ud AS Covnta
| Dinesdi2> of Tat The Plant AO had tHe right |

 

 

 

. 2 AIS

 

 

 
 

 

 

 

 

 

OF persons hak jaoF fod wt abot + 41) alaalan
_ ANS a. TeL- den Grinds (2) th Was. Tedoe. haw loses. :
- DELO. 7 7 :

Co

 

a a Te ek Sz yenys 7" bye Fact Le” Lg
7 _ De Ling three as tle _ Meche Ducedes Rrx
Tem

 

 

a). Yewd ‘Nenee not bad | esd VL 2A Fd & Go Hownnble.
On bello bet tHe parton. tivwetad He
bes seats of, Br. bur ths CUM?

 

ia) =e. Ranke lias, ered howd Cio aon) fe
Crh ey YTS) he cena la hod

   

 

 

Qrevenee Pago 99 be 117. Le 1 Cl led

 

jos TRS eer il, “Tle. AKLiew of ReKeeoal

 

 

Rte wel meds at TH ar ond’

 

“The. Spearhst -nust Collesadd Gntld Policy

 

 

G-SteUl wt all atlachinente Ac proords yon

 

wast —Teattment Cd tes) cond tion,

 

Yous) toned , He Pawtl 2d andre?

 

 

 

| Pokey Stet wrth attach enon ts, cucted SL / BOA,

 

 

 

(Oe all eee oD, The Paw h0C as. iekan bike,

pf A®
 

 

FG ee

 

 

 

Y
a Bled. tAshz py. tt S (L7

- 1A. Neca Hence, oak 201% Me Sold broglt

en We. Walter, W enper) Gtonrd. He Galpesjers —

a Resanhuny eQndre te. “peal beer 2 he wna te

= and road SEX esypraet Surgery fnewkentat. pee.

 

“ >) Dr Hexen dd wll ot tle | bea He. Cou.

ms) wool! mirnpe thot We Da wt Le ona be
er > hermens. (A snewthed Hew bare SES . -

 

By le Ont Cann, Ales vend tle lcthn L. De Meyer _.
Yacreatr 8, Pat& Hat tre, Plast CL Loins SH gpo sel 7
to geo a susan, 22 SPS, se0 Docume t

 

 

dace. See flee Qn. : S28 wooped, Roce

3 P2332 EGO of iu

 

LASS tae te bis wave, Ap VRS 134s Joey

 

— a) News, arhore ‘s a Doth? ; ed Q. cles on3

He Taeld side of He lne_, Wot aed awe Let
te athinenf- fee tHe, Placer ts CEs. Genders Dysperie_
hus fear? Dod Led de +Lo pout cts wo “Lea 222

esa bles) tle Octphor ZO id te wteees A pllonS

 

 

Ke Pp t@
 

 

 

 

 

,

 

ag.

ean: ooo, “he Qt Vans tte Pw OO ne

0 oleed- wrouth , keeps hors rus Lins be horseds

Plense Becsn 5 we

aay aan
4

1B ms a, ale steines ts leale oe

Ab ant Bobo 1S fied ms 201] euwel ple_
Pla rth Ee les: se |

Morten >> eonrds - DER?
ane? DE 43, Shel? _

 

2s.

 

 

Fide led a Roleton ovdes mud

 

 

 

 

 

 

 

 

 

 

 

 

Des. “He. S
got at | |
a+. DE (60 , n/zi l2e19 Plant -ECS 129 set (oe) |
Dis conbsy) er ed, , 0 _
aS, DE 13S" 5 4/3 is)aoae Bedicbon of Drcwnete
ccbenved,
Qe | | DE LEA. Mes 70 be Cheryoeh Q WS coetny avruck
ZL? DE UT} 6 /lo3/acre a4 Dena
ag. There.) Does Qe Dears 2 DE 237 Jaa

 

_ idan + aes fatal

Senies3 Alads-<_ Td

TAgho ri Yo) part-eaD en)
=. , og ‘ /

 

 

 

 

 

6 o&tB
 

 

 

 

 

7 aa, en, at al Dscoveyy eouests He Part LL

4g leaves Lo He. “euepo8is62: of He Ore oo
ot Rees <l | _Sevieta
7a

. . Yous Wano2, fd Le enn har passiwe, sn)

 

3 y lool of este F ad.
Ho Sooo of Roles etal Stenduvd,

te

G- Sl.t] oth ad Lebo hey pro. sada fe
0o th tethers Dp the condo “

 

 
 

 

Youd Heneed, whe 0) Head aero) ° alo
Des core RALT_- reat $~ 2g) | looking,

 

 

 

 

d cara.

 

 

Thea) peroen - = a adpewie Goh su ad |
[Meat an

 

 

30.) Quis He Pla otf Dus) defirg o Ae
fe Lous @ Docume 45 tT Pag tLe Clore fe

| Can) plaslly s2o tke | Phy wh CC" US lealZos

Gy te hoowser, df tHe OCCea_ ols,
Reteasieral Sfewid mucho.

 

_ Whe is thesd njopenta bo Ae Flan Tt rau

 

 

 

otherd Tretogendeea) He _ Ga. | Acben pest

 

~~ Tae ‘ o oe “7 nf. cz
 

Case 2:17-cv-00018 Document 250 Filed on 04/19/21 in T. Frage 8 of a
Case 2:17-cv-00018_ Document 235-1 Filed on.02/05/21 in BE SD ge. 3 of

a
- : Youd. awe, “Perqrs Co Sd Hoye 4 2eatablals ~ “
the om poston se Qo ae 412d deco Thee ORES Or _
AD) Savsl acon) an | jhe. et _ |

 

 

 

 

 

a shal se KO.
4

Pes eao— moat, “| a
—?

|
i . yet a ry elt ts. cod Bo.
Abe. Phanat Le that! Hg Coen te! \Erocety) a Silat

 

 

Senve A MES ban, am ee Oo La Qa portend) enon. -
“ed aH partial acer)

 

Pagal 3Q— 34 cahbhak Wea coe

! Ca. bel (Ja LOS cons howd bet do ber Ahead
| Pus ee ferred of 5 paeea. Worle. ZL

 

 

 

39) =

 

 

 

 

 

1) Roduce_ He_ Miss se. stitemest- at +e ——_-
Of Gree of Profession, Stiuidavds TDd J— _
| Health Sero1c-2_, Drasiend, |
S3y 2) er nro, He. dock 0 peti aun a of

 

the ALKGe pt > Se So dab) ch ——
tale head teed ss LOANS Oe) prt te _

St} 3) Reduce the ras fen chat Med te. ca
ee Rs, DO nee Steoderds Go Tod _ ee
_ pwd. © heed UTM BR Mecleds ak Serorege) eve tied wf yotHor

Note We Cou ke 46/0 pols (BR there ra any docane Vt,
et Cheep. radical oO Lh. Gerd Byron

© @-/e.

 

 

 

 

 
 

 

 

 

 

 

| Cased, c dd a we Breana0 — len GL Sew, tee _
rooedon Gd. al Too Wats hat she 2D

sng 409 thyoeur 0a, teu | at peur ot ise
oh Zh LS useless,

 

Sle Pew Cea oud. purl bck

CH poratipis rn Ob yee vos org),

 

Ee) Ono. eage Alef BA, Key rca 2 Resloos Hew lph

Serveoad, en) wad > Mo Hendinva 2 Taal
— Hen lth Garvie2) Ad wun savon> shea, Dr. L pwuetla -
Lid Hira Mid Dd listed aay Divws ee Direete-_
> Healt Senreaa)

 

Awd

 

SI My re LWixl ez , kod Bs iV of Ore Me LeesranaL
Serjeoa) 20) lied ad) a— SOLUS Se, un aby »
He Adinnstwten Dinecs!02_ ot 'L purusethe Linsicerm

Bund Dekendant wey Civ. | Aerisn RU?-cuVE,

 

Te Planobh- Ht Guard herd ndooanla Ls, Trews sands
Len Arp y chewtreen I pmrvrd, oz) \ Qe N12 - AAAS he 2 re at

 

Ment prpororeel by foo! oH Curcon¥ prerd SRS axcleer le) aT.

ey id

 
 

 

/ 2) For He isi GaSe) Lame Luv thicee 7

 

 

®

Re Bahl i 18 ole thet ole, hes =

“asthe Loan BD dade Sa lacia, 7

 

 

@ “Tho, okeo team of nv Plat €E iss ohwwly

Shownd wn betel elem S 5, Document 63, 6 a of 37.
Reston. prvdr ar ph. .,
ry?
Heo wo the lboeend en» Oris Ore AF-vjpeays ana
at wo time endear) any avcumetenea hes (Oey
222) in don Bred. wd He ay mwedeoQ techn .

 

e Sn Lio th (ecenn_ AQ urbe ade an slegarea
cmedca® Cars; eoly hdc, 5 as feselhss, Aawalles s
auth ido ty. hohe. a jhe S Bun 0 Rohe
OD a cloaburt- Mwagder % Cn ved, UUs 5 tet
eed enous an "Qoeret of bines,

 

 

ie Dsubt one pi wn) He Plush rags Has Eig, oa
[mW 0 Cant pera uxt] agt ev vets Goad yp Sidy)
they os WIE KnseDled a ot Zabuat youd talGoy

_ loka.

“The, “Yona wl leo Quvetes O12) !
promsyetly dened ay Haoraledye adel cesar

rey of 12
 

 

te eg ht x coon

Youa>. Lon a7» Hex saat We Aon of
a. bby aed bata ennscantons..

Paha 2D. gow Ae ane Parnes 6 ACA Ce

Qa gana

 

be dase tt Geol | os itv a
as Des Dansth ceed

&

Youd Henor2d , a vnc apsrendes Le) ea.
unethod ef pperwting or? Be do

Vewers Acta D> De. Liw hicernr aati up Tavs

Lesis ‘ast — acl old thar Hey cold

Car lami bey (ea ons a anpay Dchwase
ur Ache yun O amedecO. Gare Gd Vn:

Qa. darter at the iat AmondnaN,

Were is IOAL ,

 

 

Ds. bLimoticam, Ag) Wediea O

QD: wede2> Grd Te dh CHG 2 at Deaeesrona)
Serio) Mewes

 

there's o_ .

Oa

TRA Th |
tg) Hat te anh
Sat Oat tun tl [lacey Citic bshey a-sf. Ld

adh actbecheno te Ie 75s lo tho Phar Sete

fey th trerrbre.t—Lr) Hes) ceeds CO C Gondor >
Dy sQar:e— ‘\

Nile costo Gd Trawepgendes- 19 [eth Cre

 
 

LL of (2

 
 

 

 

 

 

Case 2:17-cv-00018 Document 250 Filed on 04/19/21 in TXSD Page 12 of 18

 

 

 

Shore no tay tp male a cvge ween A Dv.
binrtticert He oodis opeascs dona i+ C+

 

 

sq) : — \Wa.2.0 tLe Cont de a, kK: dmoz) pod el
tet + the, Gaprrwerk 4, Disnre SS Dn L pot roe)
ada Deb.de on Cio l Acton B:! ecu" 18,

 

 

 

“Th Plano | iS reese Can. ) uy wt Wie

‘i ea du 2

 

 

 

 

 

40). Loo oclectwe vmny potest if sho 0 Be undeto
pad he wee cl “dete hen dismisseK pels retarra)
_sle BL) of wo poley of THAT that or |

 

 

Seay tow — (WWI TAS Ie+2 hedtimonts eas SS.

 

{he Snohte invces He Courts awlends,
— SWeer 2 Apokasy Grd He hewd pehes TO mms ot Cuused
a Lad vay de Grice The ug Pevary skp
“es Goad eat wo hey SCS of OMe’ of Ro Ge srs f
Stawduvds CWS. O O
T+ wes exly Sone) Disk. den Tag le Ct
eva red allobead mwey Dgcoumry 4, Qe ausuerarted .
wtl days te CouttuSes apave tHe PonhCl hud a
ten settleQ (meecl GAs) ite aw a_ Dedondan a Than W- yore
on beet oO mdvocale_ Ga dea HH. On2_ Ge) ne tre
ey th +Re_ deepest iQq aks
Cz Qn s/ trouble‘ Heo, Cun yin
, Ws, Robbe .

A-G- gos /
 

 

ay _ Tk Ga] Acton veo Boots |

   

— Re structs “QoL Beton ant eB

 

 

 

3 Youn Honan, He Othe hina amet eae ver _
oir Hast hoe. Go. | Aeatrend. Gad piel te. vied

_ med cemoreds zn) He Cou Aatisrr). yet still defend —

reel

 

 

42) Tee, Powt wow ports a

 

Vews> Hener dot Seated “He  Plamwt€l +e
48s Dp Litem ales the ames T power $eQ
mppourted otCec 2 Mer Hel
De bint ican went + He Teas bes, pinlde
then euler) the dak ee) cH Hest Oz ura tes pedeerer ¥Og 9
add slo stl) has a” job.

 

“The enly Thug +e Plawke Ses ab iss
(ne " “
Soy“ Bilad. Mas ng wart the Boks Life a

 

 

up &/ akon” Craw Sir sur

 

4g) Vous Hene2>, er Pp ‘dal oti ol 5. Document
ith, Genden Wis hn par: TV, CE Say g_ the

— lhe ss ty Di ee Jorad of WlarAa? He a 4h“ Ve (eI4 5

 

Aww fh larivers. ty Regional’ oo) Seni & 2 Wlechica

_ Divecdozad wb II P +e yf DUS, Meret ov ties |

eo Hh emer
tf

 

 

ta oF IB.
45).

 

 

 

ae + Cesta) “he Ye <4 sty Pn herbed
pene “medal heemene thempy pol food be GEIS, _
Letrewrne 5 the ‘acithandy” Mot +e00e)

7 Perkin Gece Hast te. spoebeet teeth, Gen de. Dyypoven

a “Clo ws bblhey Ga -51. a darth Leathe Deen tH te
fen-+ tHe. Pero LL fey He eon AnD,

 

9 Wound Henor?, Wecavey a) HD Moat. We_

Can need Hise | ‘DS soueAy " oat” He etodeed
worth tHe Babys Bath salen’.

Euanvyeono_ ‘lune A That Ogrrwmwd “tes
follod, “oe. syecd all Lolloud Pobey Sle UL
wor te vattncl, pha tes treat Grn. “i .

“Thers ‘s othe sles Wscavony,

 

@ eee donee), c(Vleerog ator ME Pepe, moet TacT_
hue issua.0 a oes 0 abetener dt All talk
steps, Peter is gueeel, Filled Polay StlT
tote atficbeente. Doheut AIS dated Shel ao07,

 

 

e Expo Withee > Poe mest _ Ney] has

| aun A temas “treat aan feta ovchif

te | Poles Sle (Uw He ae Hite brite AE tuted Sialao13
The atvrchrren I bs Bokey Sie ( 2d) PATH |
Staudavd of€ Cave tet Abbr \s SRS, Oe, ere, - -

Hos. scaly gata? thet rmnetferd unr ia von octtiow ,

 

 

 

1A DP 1B
 

_ oo _ = ae a

 

 

4c.) Yous? pone 2D, _ Discovery = Go esto mba —_ |

Expat CO THiesed>s. are wi tisenDa wal by the
Podes S Ht —<o) en potat to. a Phacotfit€h

—_ Quo v Aes ZOO),

 

“Diaeweny rerreatlas:2 He Gackt of Troe |
tees) ~-—ke (pos Wo Hat LT 2 DeLislan.te _.
‘eorll Gl lows’ poley 5 teat oe dar) Hedi _
onal ed odnd.teu1D

 

Zs Ho Cane of leary chon Hern IO _

Mo ne end, le OCGcal Seo x lays
pak tle OK 8 (DeT postin Ga too!

Coie of —Tvensgen dece— ae Texas Rusdeey.

 

| ppd Testimony a Ko Plant OE a sll ww oF
within ta Paley STail ead “LD Patt. Stmoleed
bf Cane, Ke aac & adPATH ewbebliglead.
tHe aCCeut eS of Carer ee AS He tren tre

Awa SES bx Hendloceals 2urad epee

 

 

|47)- Vous Mens>, Here’ S athens, es (ALVA LWP oe

“phy AS

 

 

 

Coy belles sede “te. dangesoe) te
le at Boarkeee) |

 

 

 

 
 

Case 2:17-cv-00018 Document 250 Filed on 04/19/21 in TXSD Page 16 of 18

48)_Yood Henerd, the. Plat AO pal ty steps
Le PIr2 sa do, urie2s Ke dos tol ele shex
| ~ +e Pin, of OE erclo+? Pyle _oOl LI eegee. pthive bot
dele s7¢/s012 pee D- L beh veunr OLL 2 ot
Dn Coss nora 0 Stenclerds edhieh plenrr2") ~UL oft
Tare = Lavirsre a reunite tS) oth FOS 10 appt Nl
yp tte KL ce of ts pees pee Seidel,

 

 

Ses Wroero-2> , your on Hex y clout #— 1.00. 2
HEE Plant LE dy atone avyelee 45 aon Cerner Yoau~e
pepe t thie t¢ tro Elaealct La cSt Hts he

Yet ena’ bo wary eefisC10§
_tte over Dw Lrasths CRA (ex gas ts
Gonna eds enre.

 

 

[49 hers ween, bron) ony ies by [bey

ad S295 -. “eaten eo. 4- oP Cen. cfor Wyse te
D pete se vf clas,
44 conti Oe A222 aem a) breathe,» Cnsis ganchea

| Se ais ¥an de
Brno De pens Ye at by aS tHe Es Wo lation
|

 

 

 

 

 

 

 

Clirur 2 do pnts A haed ot Rah blea> of

 

Cr) hor) - Qevdar Dysea a

 

| | Io, ot [On
Case 2:17-cv-00018 Document 250 Filed on 04/19/21 in TXSD Page 17 of 18

 

 

 

SO, . Soe ev)

/

Agee sone tle Diseus S De. Lroth: ' Cheese 5 ond

S ee + He Preece durcr >

©. _Yead Wonar), there's 126 22080 Qe, Con elf, !

sagt de ansctr) +e Qo.l Abend,

 

 

|
|

 

 

 

Ais PastOG Ins He alld, mod
Ayr udurtee $x to Erogd 1 et AN Lay cs. pee) 5. (.
a Wlos 5 da dG N C

 

 

 

Te PawwtGl and base Foon avon of
Ws sade etn, een eC To heara. atdoe

Ot~e diay tt tHe Orcs on". aratporc
/

vend cao k aes Darcey od etland, es
Lastenass nore are tiptsch lel)

Las ead Ha oS we

Lets prouscl.
| 1 So Reys He Pen ree
Whe, V8nbG 2
4-8- R©Aa/

Ade LO lees ohe aneu> dlewluoy woth TD) 1, He “Bess "

the ere_ dha bes. Sut He, Pry Jol checks,

 

 

 

 

 

 

 

 

 

 

 
 

 

 

PTD PIR
Case 2:17-cv-00018 Document 250 Filed on 04/19/21 in TXSD Page 18 of 18

 

Corck. £ cutson ot Seo

 

 

= be Chak <a “Ms Bobbee- wot dues
was chop 20) Re Dison ennilbor 5a 4-2 B08 L_

 

 

«\le CleaH ss nel kk aualle @ caps/
pv Aeneureved oc t+ vs § ‘7
Grace, R. Gare pttores)
Tex PHamey Gencte— 2
Po. tase’
Aue, Texns
7B 7 - RSAS

 

 

 

Ss Rasys fle Plant #f
: He, Bob G--e_
A-l—- Boa.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 ff 1
